Citation Nr: 0933903	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a heart disorder, to 
include arteriosclerotic heart disease.

2.	Entitlement to service connection for psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).
	
	
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to January 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Duty to Assist

In his April 2006 application for VA benefits, the Veteran 
listed three facilities or doctors that had treated him for 
his claimed conditions: the VA Outpatient Center in 
Rochester, Strong Hospital, and Dr. J.M.  The VA records were 
obtained, but the record does not show that the private 
medical records were sought.  As these records were clearly 
identified, VA must attempt to obtain them.

Heart Disease Claim

The record does not contain a medical opinion regarding 
whether or not a nexus exists between the Veteran's heart 
disease and his military service.  Thus an examination is 
necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; 
 McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted 
above, the Veteran has provided VA with the name and address 
of a doctor who treated him for this condition previously.  
Therefore the Board asks that those records be obtained and 
associated with the file prior to the issuance of an 
examiner's opinion.

Psychiatric Disorder Claim

The record does not contain a diagnosis of PTSD.  The May 
2006 VA examiner specifically concluded that there was no 
evidence to support a diagnosis of PTSD, noting, "He denies 
any of the hallmark symptoms associated with Post Traumatic 
Stress Disorder."  However, private medical records from 
March 1992 diagnose the Veteran with atypical mood disorder; 
the June 1992 VA medical examiner diagnosed him with major 
depressive disorder without psychosis; and VA medical records 
from April 1992 to October 2006 show a diagnosis of and 
treatment for bipolar disorder.  Clearly, the weight of the 
evidence is in favor of finding that the Veteran has a 
psychiatric disorder.  Under Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), a claim for benefits based on PTSD encompasses 
benefits based on another acquired psychiatric disorder 
because the evidence developed during the processing of the 
claim indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.

The Board notes that the Veteran is a combat veteran and 
therefore his lay evidence of in-service incurrence or 
aggravation of a disease or injury would be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  In this case, 
the Veteran has alleged the in-service stressor of his 
service on a machine gun squad where he saw and participated 
in several killings.  This is consistent with the 
circumstances of combat.

The Veteran was provided with a VA psychiatric examination in 
conjunction with his claim for PTSD in May 2006.  This 
examiner noted that "the Veteran has been exposed to events 
that involved the threat of death or injury to himself and 
others, as well as actualization of such threats regarding 
others," however he found that there was no evidence to 
support a finding that PTSD or "anything approximating such 
a disorder" would be service connected.  However, that 
examiner did not discuss the Veteran's bipolar disorder or 
any other psychiatric disorder.  

Under Clemons, these additional psychiatric disorders that 
are noted in the Veteran's VA treatment records must be 
addressed.  As the May 2006 VA examination did not address 
the possibility of a medical nexus between a psychiatric 
disorder other than PTSD and the Veteran's military service, 
another examination is necessary.  See 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Please request all treatment records 
identified by the Veteran in his April 
1996 VA application form pertaining to: 
(1) his psychiatric and heart disorders 
from Dr. J.M. of Rochester, NY, 
specifically those dated from April 
1996 to the present; and (2) his 
psychiatric disorder from the Strong 
Hospital of Rochester, NY, specifically 
those dated from April 1996 to the 
present.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.	Once the records listed above in 
paragraph 1 have been obtained and 
associated with the claims folder, or a 
negative response has been received and 
associated with the claims folder, 
schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current heart disease.  
His claims folder should be available 
to the examiner and reviewed in 
conjunction with the examination.  All 
tests and studies deemed necessary by 
the examiner should be performed.

Based on a review of the records 
contained in the claims folder and the 
results of the examination, the 
examiner is asked to provide an opinion 
addressing the following questions:  
Has the Veteran developed a heart 
disorder?  If so, please specify the 
diagnosis or diagnoses.  Is it at least 
as likely as not (50 percent or greater 
probability) that any current diagnosis 
of a heart disorder, to include 
arteriosclerotic heart disease, had its 
onset during service; or, was a such 
disorder otherwise caused by any 
incident or event that occurred during 
service, to include the Veteran's 
confirmed exposure to combat while on 
active duty?

A complete rationale should be given 
for all opinions and conclusions.

3.	Once the records listed above in 
paragraph 1 have been obtained and 
associated with the claims folder, or a 
negative response has been received and 
associated with the claims folder, 
schedule the Veteran for a VA mental 
health examination to determine the 
nature and etiology of any current 
psychiatric disorder.  His claims 
folder should be available to the 
examiner and reviewed in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner should be performed.

Based on a review of the records 
contained in the claims folder and the 
results of the examination, the 
examiner is asked to provide an opinion 
addressing the following questions:

(a).  Does the Veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders?  If so, is it at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
casually linked to the verified in-
service stressor, i.e., his confirmed 
combat exposure while on active duty?

(b).  Has the Veteran developed an 
acquired psychiatric disorder other 
than PTSD, and; if so, please specify 
the diagnosis or diagnoses.  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a psychiatric disorder 
(other than PTSD), including a major 
depressive disorder and bipolar 
disorder, had its onset during service; 
or, was such a disorder otherwise 
caused by any incident or event that 
occurred during service, to include the 
Veteran's confirmed exposure to combat 
while on active duty?

A complete rationale should be given 
for all opinions and conclusions.

4.	Thereafter, please n readjudicate the 
issues of service connection for a 
psychiatric disorder, to include PTSD, 
and service connection for a heart 
disorder, to include arteriosclerotic 
heart disease.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and afforded the appropriate 
period to respond, before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

